DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. However, there is a question as to the correctness of such determination as addressed below. All rejections are made under both AIA  and pre-AIA  to ensure the next action may be made final if such statutory change is necessary due to the original claims presented. Applicant is required to address this issue as discussed below in element 5.
Claims 182-188, 190-195, 200-205, 218 are pending.
This action is Non-Final.

Response to Declarations/Request for Information
The Examiner acknowledges the submission of Declarations from the attorney of Record Diane Gardener, and Experts in the field including: the inventor Richard Silberstein, and expert Paul Nunez. The key features from the declaration are that all three state that phase advance is synonymous with phase increase which is merely lexicographic terminology for a phase difference or shift occurring more quickly as opposed to lag. Specifically, Ms. Gardener clarifies statements made in the parent applications at element 6 and specifies in element 7 that there is no actual specified example of a calculation of phase increase/advance in the specifications as filed but one of skill would know what is calculated. Specifically, Dr. Nunez states in elements 13-14 such features, and that phase is disclosed such that phase calculations would be known. Specifically, Dr. Silberstein states at element 12 that phase increase indicates positive shift in the SSVEP phase and at element 13 that a phase shift and an increase in equation for phase are the same thing. At element 15 Dr. Silberstein references a previous publication. However, contrary 
In general, Ms. Gardner’s statements are sufficient to clarify the errors in the record. Dr. Nunez statements appear to be reasonable in terms of what the meaning of phase increase is. However, the responses by Dr. Silberstein do not achieve the preemptive goal of overcoming 112 rejections. As is plainly evident from Dr. Silberstein’s statements, the disclosure lacks the explanations sufficient to explain how one of ordinary skill in the art would understand the metes and bounds, possession, and enabling description. It is noted that Dr. Silberstein and Dr. Nunez would be considered one of exceptional skill or experts in the field.
However, based on Applicant’s declaration, it is still unclear in the claimed invention what the proper meaning of phase increase/advance is with the required features claimed. Applicant attests that one of ordinary skill would readably know what the meaning of the terms are, and that the phase increase/advance is any positive change in the equation for phase, but then references papers discussing phase difference/shift from reference phases. The plain meaning of phase difference is the difference between two waves with the same frequency. It is unclear what the reference phase is or how such phase advance can be determined without a reference phase in the claimed invention as attested to. In addition, claim 187 appears to be a parallel phase increase, but what is this increase using as a phase to measure increase? What is the common phase that phase increase is measured from for both the stimulus and reference? 

Second, Applicant is exceptional in the field as evident from the extensive professional accomplishments and would not be considered “ordinary skill” but in fact an “expert” in the field. Although the documents listed in the 132 may not be material to the patentability of the claim, such information is reasonably necessary to determine the state of the art, the context in which the invention is practiced, the directions in which the relevant art are advancing, the similarity between the claimed subject matter and other art worked on by the applicants and their assignees or to otherwise proceed in the examination and treatment of matters in an application.
As such, the second request for information being: 37 CFR 1.105(a)(1)(iii) Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention (and MPEP 704.11(b)(I)(D) Whether related documents, written by an inventor or an employee of the assignee, which were not submitted, are found during the search or described in the application file).

As this is a request for information the information requested should be submitted distinctly from any IDS submissions, and no fee will be required for consideration of these documents.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14993591 (and those upon which the application claims priority), fails to provide adequate support or enablement in the 
As an initial note, the amended features of claims 182+ were presented as amendments after the filing date of the parent application 14993591, but all claimed features were not present in the application at the time the application was filed (new matter rejections were made in the parent application). Counter, the features in the instant application amendments were presented on the filing date of the instant application. The following analysis takes these facts into consideration:
Regarding claim 182, applicant has presented the claim to recite the limitation 
“(e) analyzing the output signals and/or pooled output signals to quantitatively assess the at least one subject's at least one pre-determined psychological response to the at least one audio, visual and/or audiovisual features of the stimulus as a function of time; (f) identifying an at least one subject's pre-determined psychological response targeted for influence; and (g) modifying at least one portion of the sequence of audio, visual and/or audiovisual features of the at least one stimulus corresponding to the at least one pre-determined psychological response targeted for influence so as to alter the at least one pre-determined psychological response to the modified at least one stimulus” which features do not find basis in the parent application at the time of filing. The features claimed are not expressly recited in the parent application. In is unclear what is meant by targeted for influence as this feature was new to the parent application and not related to any of the predetermined psychological responses that were present in the parent disclosure as filed. The requirement for modification of such feature is also new to the instant disclosure by claims as the closest disclosure in the parent application is claim 202 which describes situational modifications, and the specification which merely states that such changes could be completed: 
Regarding claim 221, the limitations of “wherein said pooled output signals are graphically displayed on a video monitor that simultaneously displays the stimulus being presented to the at least one subject” does not find basis in the parent application at the time of filing. The claim is not original to the parent application filing. The features are not present in the disclosure explicitly, implicitly, or inherently. These features are new to the instant application such that one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the parent application was filed. If applicant contends that the claim scope here is covered by original claim 119 of the parent application, it is noted that the mere display of data with advertisement does not mean the same as graphically displaying data with stimulus and is new to the instant application. In addition, applicant is requested to identify which parent document(s) contains the basis for original claim 119 (specifically identifying the effective filing date believe to be entitled), without addressing this the response will not be considered. In addition, applicant must attest to the same on a more broad scale for all of 
As the features of claims 182 are present to all claims, all claims have an effective filing date of the instant application of 8/8/2019. It is noted that some rejections in view of the prior art would be withdrawn based on amendments for applicant to perfect priority to change the effective filing date of the claimed inventions.

Information Disclosure Statement
The information disclosure statement filed 1/12/2016 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, citation AU was not submitted. However, this appears to be an error and was actually supposed to be a different citation which was considered published in 1991.

Election/Restrictions
Applicant’s election of group I in the reply filed on 2/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 182, 186 are objected to because of the following informalities:  claim 182 “the vision” should read “a vision” or “the at least one subject’s vision”. Claims 182, applicant has untracked space deletions, applicant should track changes and add the spaces back between terms “obtainpooled” (issue also in 186). Claims 182, 218 “the stimulus” should read “the at least one stimulus”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 182-188, 190-195, 201-205, 218 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 182, applicant has amended the claim to recite the limitation 
“(e) analyzing the output signals and/or pooled output signals to quantitatively assess the at least one subject's at least one pre-determined psychological response to the at least one audio, visual and/or audiovisual features of the stimulus as a function of time; (f) identifying an at least one subject's pre-determined psychological response targeted for influence; and (g) modifying at least one portion of the sequence of audio, visual and/or audiovisual features of the at least one stimulus corresponding to the at least one pre-determined psychological response targeted for influence so as to alter the at least one pre-determined psychological response to the modified at least one stimulus” which is rejected for lack of adequate written description/new matter. The features claimed are only recited in the claims as presented on the filing date. In is unclear what is meant by targeted for influence as this feature is new to the claim as presented on the filing date and not related to any of the predetermined psychological responses that are present in the remainder of the disclosure as filed. The requirement for modification of such feature is also new to the claims as filed and lacking in the remainder of the disclosure as the closest description is claim 200 which describes situational modifications, and the specification which merely states that such changes could be completed: “After assessment of the advertisement using the 
Further regarding claim 182, the equation/algorithm/definition of calculating SSVEP phase increase is critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification recites explicit equations for the determination of phase and amplitude using the SSVEP method and the usage of a singular value representing a SSVEP phase increase for determining psychological states is disclosed, however, there is no disclosure as to what a calculation of SSVEP phase increase is using EEG data obtained during presentation of stimulus or should be interpreted by one of ordinary skill in the art as no definition can be located in either applicant’s specification, declaration, or any of the incorporated by reference subject matter covering such feature that is not a difference between oscillatory signals of the same frequency, as such, applicant does not appear to have adequate support to enable the making or use of the invention without undue experimentation. 
Further regarding the claim 182, specifically, the amended claims contain limitations of actively calculating a SSVEP phase increase (and determining a phase increase from inverse 
The dependent claims are rejected for depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 182-188, 190-195, 201-205, 218 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 182-188, 190-195, 201-205, 218 the limitations "calculating steady state visually evoked potential (SSVEP) phase increase” renders the claims indefinite.  It is unclear what the scope of the claim term is, and what applicant intends from this limitation as the term is not well known in the art and not properly defined as a special definition as the original disclosure contained calculations for only amplitude and phase. It is unclear what the phase increase calculation is or what a reasonable equation/determination/algorithm/functional steps of such calculation are. Applicant declaration is that such is any positive change in the phase equation or is an oscillatory difference between two signals with the same frequency. However, the positive increase with respect to what? What are the oscillatory signals that a difference is calculated from? For examination purposes, the limitation calculating phase increase is interpreted to be the results of a phase calculation equation which is described by equation 2. However, it remains unclear how any comparison can be made to allow for an increase calculation using data obtained from EEG while stimulus is observed when the phase is calculated by summing all Fourier coefficients in a sample to allow for detection of an increase of phase.
Claim 182, the limitation in (f) identifying an at least one subject’s predetermined psychological response targeted for influence renders the claim indefinite. It is unclear if this is the same or different subject claimed prior. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Claim 182 recites the limitation "the modified at least one stimulus" in (g).  There is insufficient antecedent basis for this limitation in the claim. The modification is technically to the at least one portion of the sequence of audio, visual, and/or audiovisual features.
Regarding claim 187, the limitations render the claim indefinite. As claimed, it is unclear if the limitations are being replaced or further limited. Applicant is attempting to claim via shorthand, but the metes and bounds of the claim are unclear. Applicant should amend the claims to clearly and specifically claim what steps are being completed here. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Regarding claim 203 and 205, the limitations of “utilizing inverse mapping to determine SSVEP phase increase” renders the claims indefinite in view of claim 182. It is unclear whether this limitation is further limiting the calculation of phase increase, replacing, or other. This makes the metes and bounds of the claims unclear which renders the claims indefinite.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
Claims 182-188, 190-192, 201-205, 218 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
(c) calculating steady state visually evoked potential (SSVEP) phase increase from said EEG signals to obtain output signals representing psychological states of the at least one subject occurring as a function of time and calculated by calculations including Equations 1-3 (mathematical concepts, Certain Methods Of Organizing Human Activity)
(d) optionally combining the output signals from a plurality of subjects to obtain pooled output signals (mathematical concepts, Certain Methods Of Organizing Human Activity)
(e) analyzing the output signals and/or pooled output signals to quantitatively assess the at least one subject's at least one pre-determined psychological response to the at least one audio, visual and/or audiovisual features of the stimulus as a function of time (mathematical concepts, mental process, Certain Methods Of Organizing Human Activity)

(g) modifying at least one portion of the sequence of audio, visual and/or audiovisual features of the at least one stimulus corresponding to the at least one pre-determined psychological response targeted for influence so as to alter the at least one pre-determined psychological response to the modified at least one stimulus (Certain Methods Of Organizing Human Activity)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
(a) presenting the at least one stimulus to the at least one subject, the at least one stimulus having a sequence of audio, visual, and/or audiovisual features that occur as a function of time; 
(b) during the presentation of the at least one stimulus, applying a sinusoidally varying flicker stimulus to the vision of the at least one subject, obtaining electroencephalogram (EEG) signals from at least one pre-determined scalp site on the at least one subject, the at least one pre-determined scalp site corresponding to the at least one pre-determined psychological response
These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception. These steps are merely related to data gathering which the courts have recognized as being extra solution to the judicial exception. The other features of the dependent claims merely further limiting the judicial 
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 182-188, 190, 201 are rejected under pre-AIA  35 U.S.C. 103(a) or AIA  35 U.S.C. 103 as being unpatentable over Schmidt et al. (Schmidt, US 5,243,517) in view of Silberstein (“Silberstein”, US 5,331,969) in view of Silberstein (“Silberstein’449”, WO 2005/018449; cited by applicant in IDS filed 8/8/2019) in view of Silberstein (“Silberstein’304”, US 6,792,304).
Regarding claim 182, Schmidt teaches a method of designing at least one stimulus to influence at least one pre-determined psychological response of at least one subject including: 

(b) during the presentation of the at least one stimulus, obtaining electroencephalogram (EEG) signals from at least one pre-determined scalp site on the at least one subject, the at least one pre-determined scalp site corresponding to the at least one pre-determined psychological response (see col. 4 Lns. 1- 11where frequencies in the EEG are sensitive to specific cognitive activity, and EEG is recorded and analyzed for alpha and beta activity; see col. 3 Lns. 19-21 an event related potential (ERP) is the electrical activity of the brain which is evoked by some environmental stimulus such as the presentation of a word or picture on a movie screen; col. 3 Lns. 29-42 the ERP reflects both primary sensory processing and cognitive processing); 
calculating output signals from EEG signals, wherein the output signals represent predetermined psychological states of each subject to said features as a function of time (see col. 4 Lns. 24- 56 where the magnitude or amplitude of the alpha and beta portions of the frequency spectrum of the EEG segments are plotted the subject's attention and cognition during the commercial is provided as illustrated in FIGS. 2 and 3, and the effectiveness of the intended attention getting segments of the commercial can be determined along with the cognition by the subject during the commercial segments);
 (d) optionally combining the output signals from a. plurality of subjects to obtain pooled output signals (see col. 3 Lns. 21-25 an ERP is recorded for each evoking event, the same or 
(e) analyzing the output signals and/or pooled output signals to quantitatively assess the at least one subject's at least one pre-determined psychological response to the at least one audio, visual and/or audiovisual features of the stimulus as a function of time (see entire document, especially col. 14 Lns. 28-35 where averaged data is displayed for analysis, and Figure 4, 5, 7, 9, 11, 12 where display of data for analysis allows for analysis of stimuli presented); 
(f) identifying an at least one subject's pre-determined psychological response targeted for influence (see entire document, especially col. 14 Lns. 28-35 where averaged data is displayed for analysis, and Figure 4, 5, 7, 9, 11, 12 where display of data for analysis allows for analysis of stimuli presented); and 
(g) modifying at least one portion of the sequence of audio, visual and/or audiovisual features of the at least one stimulus corresponding to the at least one pre-determined psychological response targeted for influence so as to alter the at least one pre-determined psychological response to the modified at least one stimulus (see entire document, especially col. 4 lines 34-42, 52-56  which reasonably reads on The commercial producer can then fine tune the segments of the commercial designed to get the attention of the subject as well as the segments designed to make the subject think about the message being conveyed by the commercial. Bar graphs such as those illustrated in FIGS. 4 and 5 will allow a producer or advertiser to determine which commercial for the product is likely to be the most successful at getting the subject to pay attention to and think about the advertisement); 
however, the limitations of  (b) applying a sinusoidally varying flicker stimulus to the vision of the at least one subject (c) calculating steady state visually evoked potential (SSVEP) 
Silberstein teaches equipment for testing or measuring brain activity (see title), electrical activity of the brain is analyzed by the application of a repetitive stimulus so as to evoke a steady state response, changes or differences in the steady state response being used as a measure of said electrical activity (see abstract), that a stimulus such as a sinusoidal flicker, used to evoke an SSVEP, can then be superimposed by means of the goggles 4 (see col. 10 Lns. 9-15), where the device contains a main data processing for determining a magnitude and a phase of the SSVEP measurements and has signal preprocessing for determining Fourier coefficients, where Fourier coefficients can be calculated for a moving average (see col. 11 Ln. 26-col. 12 Lns.56; as addressed above, under a broadest reasonable interpretation the equation for phase reasonably reads on the claimed phase increase), and a normalized phase is calculated across different subjects related to a mean (see col. 13 Lns. 51-56); selecting predetermined scalp sites in order to obtain output signals which enable assessment of (see Figure 3, and 8): visual attention to detail; visual attention to global features; multi- modal attention to detail or desirability; multi-modal attention to global features or desirability; emotional intensity; attraction-repulsion; engagement and behavioral intent (see col. 24 Lns. 50-56 can monitor a variety of brain functions related to mood and emotion, such as attenuation and vigilance, anxiety, awareness and arousal as well as assessing brain function in the course of activities such as reading and learning). It would have been obvious to one of ordinary skill in the art at the time of the invention (AIA : It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) to combine prior art elements according to known methods to yield the predictable 
For compact prosecution purposes the argued alternative definition of “phase increase” concept is not directly taught, but Schmidt teaches the concept of analyzing evoked potentials for latency changes and Silberstein’449 teaches this concept for viewing differences in various brain areas by processing the “phase advance” (see entire document, especially Figures 1-9), and incorporates the entirety of Silberstein cited above which would suggest to one of ordinary skill in the art at the time the invention was made (AIA : It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) that the usage of this technique of phase changes and phase advance in commercial advertisement processing with the motivation to assess where in the brain phase increases and decreases are occurring to be displayed for user assessment.
While Silberstein and Silberstein'449 teach calculating phase and amplitude using the same/similar equations as those claimed by applicant, and Fourier coefficient, using similar equations claimed by applicant (see Silberstein col. 11-col. 12 and Silberstein’449 p. 8), however, the exact equation for smooth Fourier coefficients are not directly taught. 
Silberstein’304 teaches a mass communication assessment system (see title), where the system detects brain response signals from the subject (40) to a task, and has processing means (16) for computing variations in the brain activity for the subjects (see abstract), where Software in a computer calculates steady state visually evoked potentials using the claimed Fourier coefficients for an and bn, and calculating amplitude and phases of the SSVEP and averaging the amplitude and phase across demographic areas of users (see col. 8 Lns. 50-col. 9 Lns. 15). It would have been obvious to one of ordinary skill in the art at the time of the invention (AIA : It 
Regarding claim 183, the limitations are fully met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and Silberstein’304, where Schmidt teaches wherein the at least one stimulus is selected from the group consisting of entertainment material, commercial communication, at least one character, and combinations thereof (see col. 4 Lns. 8-14 a person watches a television advertisement, Figures 4-5 commercial see col. 3 Lns. 61-62 to obtain a representative sampling at least 20 subjects should be tested).
Regarding claim 184, the limitations are fully met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and Silberstein’304, where Schmidt teaches presenting a semantic probe simultaneously with (a) (see entire document, especially col. 6 Lns. 32-68 where to measure the commitment to buy a product a sentence is presented such as "The next time I go to the supermarket I intend to buy" followed by one of the product words such as milk, fish or paper towels or pictures of these products; it is well known that semantic phrases may be included in advertisements instead of separated in a sequential matter such as “Got Milk?" on a picture of a glass of milk).
Regarding claim 185, the limitations are fully met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and Silberstein’304, where Schmidt teaches presenting at least one stimulus different from the at least one stimulus in (a) to the at least one subject; and waiting for a pre-determined period of time (see entire document, especially Figures 4-5, 7-9, 11-16).

Regarding claim 187, the limitations are fully met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and Silberstein’304, where the combination teaches repeating (b)-(e), except that the EEG signals obtained, the SSVEP phase increase calculated, and the output signals and/or pooled output signals analysis, are based upon the reference stimulus (Schmidt teaches analyzing a reference product, and Silberstein and Silberstein’449 teaches SSVEP phase and phase increase calculations in determining specifically where Silberstein’449 teaches this concept for viewing differences in various brain areas by processing the “phase advance” Figures 1-9). It would suggest to one of ordinary skill in the art at the time the invention was made (AIA : It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) that the usage of this technique of phase changes and phase advance in commercial advertisement processing with the motivation to assess where in the brain phase increases and decreases are occurring to be displayed for user assessment.
Regarding claim 188, the limitations are fully met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and Silberstein’304, where Silberstein teaches said at least one pre-determined scalp site is selected to quantitatively assess at least one psychological state selected from the group consisting of visual attention to detail, visual attention to global features, multi-modal attention to detail, desirability, multi-modal attention to global features, emotional intensity, long-term memory encoding, attraction-repulsion, engagement, likeability, behavioral 
Regarding claim 190, the limitations are fully met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and silberstein’304, where Silberstein’449 teaches the flicker stimulus is applied only to peripheral vision of the at least one subject (see entire document, especially p. 6 line 6-15 Figures 2-3). It would have been obvious to one of ordinary skill in the art at the time of the invention (AIA : It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) to combine prior art elements according to known methods to yield predictable results of applying flicker to peripheral vision in order to allow for SSVEP measurements to be made.
Regarding claim 201, the limitations are met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and Silberstein'304, where Silberstein’449 teaches obtaining the EEG signals from a plurality of scalp sites of each subject; and utilizing inverse mapping techniques to produce modified EEG signals, said inverse mapping techniques including Brain Electrical Source Analysis (BESA), Electromagnetic Source Estimation (EMSE) or Low Resolution Electromagnetic Tomography (LORETA) (see entire document, especially p.10-11). It would have been obvious to one of ordinary skill in the art at the time of the invention (AIA : It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) to combine prior art elements according to known methods to yield the predictable results of determining a demographic sample of subject cognitive reactions to commercials in order to create more effective advertising.

Claims 218 are rejected under pre-AIA  35 U.S.C. 103(a) or AIA  35 U.S.C. 103 as being unpatentable over Schmidt et al. (Schmidt, US 5,243,517) in view of Silberstein (“Silberstein”, US 5,331,969) in view of Silberstein (“Silberstein’449”, WO 2005/018449; cited by applicant in IDS filed 8/8/2019) in view of Silberstein (“Silberstein’304”, US 6,792,304) as applied to claim 182 above, and further in view of Hunter et al. (Hunter, US 6,236,885). 
Regarding claim 218, the limitations are fully met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and Silberstein’304, where Silberstein teaches a control unit that receives EEG signals and connects to a monitor to display advertisement, and has a data output device on the computer (see Figure 1) as this limitation is optional (see claim 182 element d), except for compact prosecution purposes, the limitation of wherein said pooled output signals are graphically displayed on a video monitor that simultaneously displays the stimulus being presented to the at least one subject is not directly taught. Hunter teaches this limitation (see Figure 3 where Source video and EEG data are displayed simultaneously on an output display). It would have been obvious to one of ordinary skill in the art at the time of the invention (AIA : It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) to combine prior art elements according to known methods to yield predictable results of displaying both the source video and EEG responses on a signal display unit in order to allow a tester to monitor both signals simultaneously (see Hunter abstract).

Claims 191-195, 202-205 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (Schmidt, US 5,243,517) in view of Silberstein (“Silberstein”, US 5,331,969) in view of Silberstein (“Silberstein’449”, WO 2005/018449; cited by applicant in  as applied to claims 182, 190, 201 above, and further in view of Silberstein (“Silberstein’097”, US 2010/0030097).
Regarding claims 191-195, the limitations are met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and Silberstein’304, except the specific features related to the flicker stimulus as claimed are not directly taught.
Silberstein’907 is prior art due to the effective filing date of the instant invention claims, and teaches the structures of the sinusoidal flicker being claimed for SSVEP measurements (see entire document, especially claims 17-21). It would have been obvious to one of ordinary skill in the art at the time of the invention (AIA : It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) to combine prior art elements according to known methods to yield the predictable results of controlling flicker stimulus to a user in order to enhance SSVEP measurements by controlled field of view.
Regarding claims 202-205, the limitations are met by Schmidt modified with the teaching of Silberstein and Silberstein’449 and Silberstein’304, except the specific features related to the further calculations of the features of claims 202-205 are not directly taught.
Silberstein’907 is prior art due to the effective filing date of the instant invention claims, and teaches the process of measuring the claimed features of claims 202-205 (see entire document, especially claims 32-35). It would have been obvious to one of ordinary skill in the art at the time of the invention (AIA : It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention) to combine prior art elements according to known methods to yield the predictable results of determining a demographic sample of subject cognitive reactions to commercials in order to create more effective advertising.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silberstein (“Silberstein’388”, US 4,955,388) teaches similar concepts as claimed and includes positions of electrodes for SSVEP measurements. Farwell (US 2002/0188217) teaches a method of presenting stimuli to subjects including presenting at least one of visual words, pictorial stimuli, auditory words, and simultaneous auditory and visual presentation for testing reaction latency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791